DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 9/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,916,545 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner notes Claims 25-45 are allowable.
Further, no reasons for allowance is needed as the record is clear in light of Applicant RCE filed on 6/10/2021 which references to Applicant Arguments/Remarks filed on 5/10/2021 . See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
The examiner agrees with Applicants, more specifically, see p. 10-11 of Applicant Arguments/Remarks filed on 5/10/2021:

...
The cited combination fails to teach or suggest wherein the attachment enables the resource instance to transmit network messages from at least one of the one or more IP addresses as a source IP address for the resource instance. In contrast, in Dhawan the entire carrier VM (which is mapped to Applicant's resource instance) is migrated to another physical host, and then deleted on the first physical host. Dhawan, paras. 19-21. Applicant's attorney has reviewed the reference and the carrier VM in Dhawan does not send multiple network messages as the source using an IP address of its attached interface record. Furthermore, in Gbadegesin, the cited security policy attachment is to the resource being requested, i.e., the destination of a network request, not wherein the attachment enables the resource instance to transmit network messages from at least one of the one or more IP addresses as a source IP address for the resource instance. 
Also, the Office maps Applicant's interface record to the policy routing wrapper of Dhawan and Applicant's attach the interface record to a resource instance to Gbadegesin's description, "At block 310, security policy-related information may be attached to a resource link used to traverse to the resource." But clearly, Gbadegesin describes that the security policy-related information may be attached to a resource link used to traverse to the resource, not that the security policy-related information may be attached to a resource itself. At least because a link to a resource is not the resource itself, the cited combination fails to teach or suggest Applicant's recited attach the interface record to a resource instance, wherein the attachment enables the resource instance to transmit network messages from at least one of the one or more IP addresses as a source IP address for the resource instance, and wherein the at least one of the 

Therefore the examiner finds claims allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627